Citation Nr: 0507828	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral defective 
vision, claimed as residual effects of eye injuries incurred 
during service.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 30, 1944 to 
January 13, 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in June 2002, wherein service connection for 
bilateral eye injuries was denied.  The veteran testified 
before the RO at a hearing in February 2003.  The transcript 
is associated with the claims folder.    

This claim was previously before the Board in September 2003 
at which time service connection was denied.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court vacated the September 
2003 Board decision in a May 2004 Order and directed the 
Board to undertake further development of the claim.  The 
Board remanded the claim in August 2004 to comply with the 
May 2004 Court Order.  The requested development has been 
completed and the case has since returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  There is no competent evidence indicating that the 
veteran exhibited chronic residuals of an eye injury or 
vision-related disability during service and there is no 
competent evidence attributing the veteran's current 
defective vision to service.



CONCLUSION OF LAW

Bilateral defective vision, claimed as residual effects of 
eye injuries in service, was not incurred or aggravated in 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in May 2001, April 2002, and September 2004, 
the RO advised the appellant of the enactment of the VCAA.  
The appellant was advised that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The December 2002 statement of the case and February 2003 and 
December 2004 supplemental statements of the case (SSOC) 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for service connection.  They 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
They also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

The claims folder contains all available service medical and 
personnel records.  While the veteran claims that he received 
treatment for defective vision from Drs. Azor and Strauss, he 
has not returned the appropriate authorization form so that 
VA may obtain these records.  VA specifically requested that 
the veteran complete this form in correspondence dated in May 
2001.  The duty to assist is not a one-way street.  Woods v. 
Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 
13 Vet. App. 449, 452 (2000) (veteran cannot passively wait 
for help from VA).  Thus VA is not required to provide any 
more assistance to him with regard to these private records, 
as the veteran did not complete and return the required 
authorization form, or otherwise provide the information that 
was requested of him in May 2001.  38 U.S.C.A. § 5102(a). 

The veteran claims that he was exposed to various gases and 
chemicals while he was in training in San Diego from November 
1944 through January 1945.   VA requested all records 
regarding the veteran's training and exposure to chemicals 
from the National Personnel Records Center (NPRC) in 
September 2004 and received a negative response in November 
2004.  This response stated that NPRC had conducted an 
extensive and thorough search or the records among their 
holdings, yet were unable to locate the records requested.  
NPRC concluded that either the records do not exist, that 
NPRC does not have them or that further efforts to locate 
them at NPRC would be futile.  Thus, the Board finds that all 
reasonable efforts to secure the veteran's records regarding 
exposure to chemicals in service have been made by the RO.  
38 C.F.R. § 3.159(c)(2) (2004).  

The veteran has not identified any other outstanding evidence 
to be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that during his six weeks of training in 
the Navy, he participated in "survival drills" that used 
certain gases and/or chemicals, which irritated his eyes.  
The veteran further maintains that his current eye condition 
(defective vision) was caused by or aggravated by his 
participation in these drills.  Service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R. § 3.307.  
Disorders diagnosed more that one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the Board finds that service connection for 
defective vision is not in order.  Initially, the Board notes 
that there is evidence of a current defect in vision.  
However, there is no connection shown between the defective 
vision and the veteran's military service.  There is nothing 
in the veteran's service medical records to indicate that the 
veteran injured his eyes during service.  Nor do they 
indicate that he ever complained of, or was treated for, eye 
injuries or a vision-related condition during service.  The 
only notations in these records pertaining to the veteran's 
eyes show that (1) apparently upon enlistment in November 
1944, the veteran's vision was 15/20 in the right eye and 
7/20 in the left eye, and that color perception was normal; 
and (2) shortly thereafter, in December 1944, the veteran's 
vision was 15/20 in both eyes.  There is no evidence in the 
service medical records reflecting any eye injury or 
disability exhibited by defective vision.

The only post-discharge medical evidence in the record 
evidencing vision problems is dated well over a half- century 
after the veteran was discharged from duty.  See examination 
report of the veteran's private physician, Dr. Maxwell, dated 
in February 2001.  Dr. Maxwell's report indicates that the 
notations therein are based upon an "[e]xamination of 
2/17/1999."  Dr. Maxwell's report provides that the veteran 
is able to take brief excursions a mile or less away from 
home, but is "legally blind," and has "cystoid macular 
edema."  Nowhere in this report does Dr. Maxwell attribute 
the veteran's current defective vision or cystoid macular 
edema to military service.

In addition, as discussed above, the Board acknowledges that 
the veteran maintains that, in 1991, he was under the care of 
a Dr. Strauss, who performed surgery for cataracts (see 
February 2003 RO hearing transcript at page 3).  Further, the 
RO hearing transcript reflects the veteran's testimony that 
Dr. Maxwell performed a "laser beam treatment" on his eyes.  
Evidence of surgery for cataracts and the "laser beam 
treatment" is not in the record.  Nonetheless, even assuming 
that such treatment records exist and that they link the 
veteran's service to the alleged eye injuries, such evidence 
would be insufficient for the purposes of service connection 
here because, again, there is nothing in the service medical 
records indicating that the veteran incurred, complained of, 
or was treated for, an eye injury or any vision-related 
problem during service.  The Board would be unable to accept 
any such opinion linking service to the claimed eye condition 
as proof of the veteran's claim because it would be grounded 
solely upon the veteran's own accounting of his medical 
history, not upon a review of service medical records 
evidencing an eye injury or condition, or treatment thereof.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board 
is not required to accept as probative on the issue of 
service connection doctors' opinions that are based solely on 
the veteran's recitation of his own medical history).

For many of the same reasons, the Board declines to obtain a 
medical nexus opinion; i.e., there is no evidence of 
pertinent disability in service or for many years following 
service.  Thus, while there is current evidence of eye 
pathology, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the lack of any 
confirmation of chemical exposure in service, and the first 
suggestion of pertinent disability many years after active 
duty, relating eye pathology to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

In sum, the Board finds that there is no competent medical 
evidence in the record relating the veteran's current eye 
disability to military service.  There is neither medical 
evidence indicating that the veteran's eyes were harmed in 
any way during service, nor any treatment for a vision- 
related condition.  Nor does the evidence support a finding 
that service could have aggravated a pre-existing eye 
condition or vision defect.  While the veteran alleges that 
his current defective vision is related to service he is not 
competent to offer an opinion as to the etiology of his 
vision disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at  494.  Therefore, the preponderance of the 
evidence is against the claim for entitlement to service 
connection for defective vision.




ORDER

Service connection for bilateral defective vision, claimed as 
residual effects of eye injuries incurred during service, is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


